Ingraham, J. (dissenting):
I am unable to see how the new and independent agreement between Decker and the city of New York “imposed new and additional terms and materially increased the burden and liability of Decker in connection with the extended structure,” except so far as the agreement of Decker to pay the additional rent may be said to have impaired his ability to pay the rent for which the defendant was responsible. The fact that a lessor undertook to pay an additional sum of money for improvements upon the leasehold premises has never, so far as I know, been held to discharge a surety who had guaranteed the payment of the rent. If Decker had leased one lot from the city of New York at a specified rental for which the defendant had become responsible, the fact that Decker subsequently leased an adjoining lot from the city for which the defendant was not responsible could not release the surety. Yet, in my view of this case that is the result of the new arrangement between the city of New York and Decker. At Decker’s request the city agreed to extend and enlarge the pier, in consideration of which Decker was to pay to the city an additional sum of money. The original lease, however, remained in full force and effect, and under it Decker was bound to pay to the city the rental reserved, and for that unreserved rental the. defendant had become responsible in the event that Decker failed to pay. The mere fact that at Decker’s request and for his benefit an additional structure was placed upon the leasehold property for which Decker agreed to pay an additional sum of money had no relation to the original lease. It did not in any respect modify it and no additional burden was imposed upon the defendant. The city does not. ask that the defendant should be required to pay the rent for the addition to the dock that Decker agreed to pay. The city has done no act which would relieve Decker from his obligations under the original lease; nor is any right that the defendant would have by way of subrogation discharged or interfered with. The lease contemplates that the department of *390docks should have the right to make changes or improvements upon the leasehold property. The contract itself between Decker and the city was not modified e in any way. For an additional improvement Decker agreed to pay an additional sum. That, I think, is the only effect of the new agreement' between Decker and the city, .
I think the plaintiff is entitled to judgment,
McLaughlin, J., concurred.
Judgment, ordered for defendant, with costs.